On July 12, 2007, the defendant was sentenced as follows: Count T: Ten (10) years in the Montana State Prison, with five (5) years suspended, for the offense of Negligent Vehicular Assault, a felony; Count II: A commitment to the County Jail for a term of one (1) year, for the offense of Negligent Vehicular Assault, a felony; and Count TTT: A commitment to the County Jail for a term of one (1) year, for the offense of Negligent Vehicular Assault, a felony. The Defendant is not parole eligible until he completes Anger Management, Chemical Dependency Intensive Treatment Unit and Cognitive Principles and Restructuring. The Court also recommends the Defendant complete a psychological evaluation and if recommended by mental health personnel begin treatment prior to his release from the Montana State Prison. Counts I, II and III shall run concurrently with each other and consecutively with the sentence imposed in Cascade County.
On May 8, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*38The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of sentences given toward similar crimes around the state.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified as follows: Count I: A commitment to the Montana Department of Corrections for a term of ten (10) years, with five (5) years suspended; Count II: A commitment to the County Jail for a term of one (1) year; and Count III: A commitment to the County Jail for a term of one (1) year. Counts I, II and III shall run concurrently with each other and consecutive to the sentence imposed in Cascade County. The parole restriction, recommendations of the District Court, and the terms and conditions shall remain as imposed in the Judgment of July 12, 2007.
Done in open Court this 7th day of May, 2009.
DATED this 21st day of May, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.